DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 05/26/2020 & 3/13/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections

Claim 6 objected to because of the following informalities:  

“The method of claim 7” should read as “The method of claim 5”. 

Appropriate correction is required.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Tang (US 2017/0010329) in view of Sengoku (US 2017/0220518).

Regarding claim 1, Tang teaches a method comprising: receiving information via an input serial communication port (Fig. 3A, Lower/Upper Transceiver) of a control circuit (Fig. 3A, 200-(1)), the input serial communication port having at least two conductors (Paragraph 0037, two-wire interface provides a robust differential pair communication channel in a battery monitoring system.  Here, the two-wire interface means two wires Pos and Neg); in a serial mode of the control circuit (Paragraph 0040, data sent from MCU 101 through COM 102 is applied to monitor device 200-(1), and serially transmitted to the next upper monitor device until the last monitor device 200-(N) receives the data); and in a binary mode of the control circuit (Paragraph 0045, The communication logic 208 is provided to serve three functions, which are to convert the pulsating signal to binary signal, to control and process the flow of information between the up-stream transmission and down-stream transmission, and to convert the binary signal to the pulsating signal), conforming an operation of the control circuit in response to a state of at least one of the two conductors (Paragraph 0046, The special code in the binary signal is generated by the MCU 101, and special code in the binary signal is converted to the special code in pulsating signal in COM 102... When the special code is detected, the signal detector 500 sends a wakeup signal to all the elements provided in the monitor device to power up the monitor device from the shutdown state).
Tang teaches a monitoring device on a serial two-wire interface bus that is capable of performing binary mode data transmissions on each wire (i.e. conductor) of the bus. Tang does not explicitly teach a serial data transmission mode that includes buffering a received signal and parsing the received signal according to a serial protocol. 
Sengoku teaches in a serial mode of the control circuit, buffering the information as the information is received (Fig. 17, 1706, Buffer; Paragraph 0114, storage 1706, 1726 may include a processor or computer readable medium that can be used to store data, configuration information, status, and/or software code or instructions.  The data may be stored in buffers that supply transmitter circuits and/or buffers that handle incoming data from receiver circuits), parsing the information according to a serial protocol (Fig. 18, Parsing Signals), and processing the information according to the serial protocol (Paragraph 0118, Based on the type of communication transaction involved, the CCIe-capable device 1722 may encode or decode data for transmission on both wires of the shared serial bus 430, with clock information embedded in sequences of symbols transmitted on the shared serial bus 430); and a binary mode of the control circuit (Paragraph 0072, FIG. 6 illustrates example logic 620 and 640 for converting binary input data bits 510 into ternary transition numbers 512 when the least significant symbol in a stream of symbols is transmitted first). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the method to incorporate the teachings of Sengoku and include serial mode buffering and data parsing/processing for I2C serial communications.   
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of utilizing the commonly-used and well-known I2C protocol, thus implementing a fast and high-bandwidth communication protocol standard (See Sengoku: Paragraphs 0007 & 0008). 

Regarding claim 2, Tang in view of Sengoku teaches the method of claim 1. Tang teaches wherein the conforming an operation of the control circuit includes changing a parameter of the control circuit in response to a pulse received on a first conductor of the at least two conductors (Paragraph 0045, The communication logic 208 is provided to serve three functions, which are to convert the pulsating signal to binary signal, to control and process the flow of information between the up-stream transmission and down-stream transmission, and to convert the binary signal to the pulsating signal). 

Regarding claim 3, Tang in view of Sengoku teaches the method of claim 2. Tang teaches wherein changing the parameter includes changing the parameter by an increment, wherein a value of the increment is based on a width of the pulse (Paragraph 0037, pulsating signal is formed by a rising edge and a falling edge with a varying interval or a varying pulse duration between the edges.  A pulse duration between the rising and falling edges, or between the falling and rising edges, is selected to be one of 2T, 3T and 4T (T is a predetermined unit time)).

Regarding claim 4, Tang in view of Sengoku teaches the method of claim 1. Tang teaches the method including the serial mode of the control circuit (Paragraph 0040, when all the monitor devices 200-(1) to 200-(N) are in the communication ON state, the data sent from MCU 101 through COM 102 is applied to monitor device 200-(1), and serially transmitted to the next upper monitor device until the last monitor device 200-(N) receives the data) in response to simultaneously receiving a first pulse on a first conductor of the at least two conductors and a second pulse on a second conductor of the at least two conductors (Paragraph 0037, the two-wire interface means two wires Pos and Neg shown in FIG. 3C or 4C, used for transmitting binary signal at interface port DataL.  Here, the robust differential pair communication channel means a communication using a rising edge from low to high level and a falling edge from high to low level, so that the communication channel uses only two levels).
Tang does not explicitly teach the method including transitioning from the binary mode of the control circuit to the serial mode of the control circuit.
Sengoku teaches the method including transitioning from the binary mode (Paragraph 0072, FIG. 6 illustrates example logic 620 and 640 for converting binary input data bits 510 into ternary transition numbers 512 when the least significant symbol in a stream of symbols is transmitted first) of the control circuit to the serial mode of the control circuit (Paragraph 0012, Four signaling states may be defined for the two-wire serial bus.  Each digit of the ternary number may select a next symbol to be transmitted on the two-wire serial bus from one of three available symbols). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the method to incorporate the teachings of Sengoku and include serial mode buffering and data parsing/processing for I2C serial communications.   
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of utilizing the commonly-used and well-known I2C protocol, thus implementing a fast and high-bandwidth communication protocol standard (See Sengoku: Paragraphs 0007 & 0008). 

Regarding claim 5, Tang in view of Sengoku teaches the method of claim 1. Tang does not explicitly teach the method including transitioning from the serial mode to the binary mode in response to a change in value of a memory location readable by the control circuit.
Sengoku teaches the method including transitioning from the serial mode to the binary mode (Paragraph 0065, conversions between input binary data 510 and a sequence of ternary digits 512 representing a transition number and/or between transition numbers 532 and output data bits 530 are performed by converters 502 and 522… conversion from data bits 510 to transition numbers at a transmitter 500 and then from transition numbers to data bits 530 at a receiver 520) in response to a change in value of a memory location readable by the control circuit (Paragraph 0114, data may be stored in buffers that supply transmitter circuits and/or buffers that handle incoming data from receiver circuits). 

One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of utilizing the commonly-used and well-known I2C protocol, thus implementing a fast and high-bandwidth communication protocol standard (See Sengoku: Paragraphs 0007 & 0008). 

Regarding claim 6, Tang in view of Sengoku teaches the method of claim 7. Tang does not explicitly teach including, in the serial mode, passing first information configured to change the value of the memory location.
 Sengoku teaches the method including, in the serial mode, passing first information (Paragraph 0065, conversions between input binary data 510 and a sequence of ternary digits 512 representing a transition number and/or between transition numbers 532 and output data bits 530 are performed by converters 502 and 522… conversion from data bits 510 to transition numbers at a transmitter 500 and then from transition numbers to data bits 530 at a receiver 520) configured to change the value of the memory location (Paragraph 0114, data may be stored in buffers that supply transmitter circuits and/or buffers that handle incoming data from receiver circuits; i.e. ternary numbers in the buffers are changed based on received data).

One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of utilizing the commonly-used and well-known I2C protocol, thus implementing a fast and high-bandwidth communication protocol standard (See Sengoku: Paragraphs 0007 & 0008). 

Regarding claim 7, Tang in view of Sengoku teaches the method of claim 1. Tang teaches including, in the serial mode, passing information received at the input serial communication port to a down-stream device via a serial bus coupled to the control circuit (Fig. 3A; Paragraph 0040, data sent from MCU 101 through COM 102 is applied to monitor device 200-(1), and serially transmitted to the next upper monitor device until the last monitor device 200-(N) receives the data.  The transmission of the date from MCU 101 toward monitor device 200-(N) is called an up-stream transmission); and in the binary mode (Paragraph 0045, communication logic 208 is provided to serve three functions, which are to convert the pulsating signal to binary signal, to control and process the flow of information between the up-stream transmission and down-stream transmission), not passing information received at the input serial communication port to the down-stream device (Paragraph 0041, When one monitor device 200 in the daisy chain is shutdown, or its communication channel is disabled, the data flow is blocked by that monitor device.  The MCU 101 cannot communicate with any of the monitor devices 200 beyond the shutdown monitor device, or the monitor device whose communication channel is disabled).

Regarding claim 8, Tang in view of Sengoku teaches the method of claim 1. Tang teaches including, in the serial mode, passing the information along to an output serial communication port of the control circuit, the output serial communication port having at least two conductors (Fig. 3A; Paragraph 0040, data sent from MCU 101 through COM 102 is applied to monitor device 200-(1), and serially transmitted to the next upper monitor device until the last monitor device 200-(N) receives the data.  The transmission of the date from MCU 101 toward monitor device 200-(N) is called an up-stream transmission). 

Regarding claim 9, Tang teaches a circuit (Fig. 3A, 200-(1)) comprising: processing logic (Fig. 3B, 208, Communication Logic) including a serial interface circuit (Fig. 3B, 201; Paragraph 0038, Referring to FIG. 3B, each monitor device 200 includes a lower interface port 201 (input pair of terminals) and an upper interface port 202 (output pair of terminals), each port configured to receive two-wire connection); and a peripheral circuit coupled with the processing logic (Figs. 3A & 3B, 207/209, Upper and Lower Transceivers); wherein the processing logic is configured to receive information via the serial interface circuit from a serial bus, the serial bus having at least two conductors (Paragraph 0037, signal interfaces provide a hard wired connection between the two devices and it is possible to be replaced by register control through the SPI interface 105); wherein, in a first mode (Paragraph 0040, data sent from MCU 101 through COM 102 is applied to monitor device 200-(1), and serially transmitted to the next upper monitor device until the last monitor device 200-(N) receives the data); and wherein, in a second mode, the processing logic is configured to change a state of operation of the peripheral circuit in response to a state of at least one of the two conductors of the serial bus (Paragraph 0046, The predetermined data of special code is a consecutive 15 pulses, for example.  The special code in the binary signal is generated by the MCU 101, and special code in the binary signal is converted to the special code in pulsating signal in COM 102).
Tang teaches a monitoring device on a serial two-wire interface bus that is capable of performing binary mode data transmissions on each wire (i.e. conductor) of the bus. Tang does not explicitly teach a serial data transmission mode that includes buffering a received signal and parsing the received signal according to a serial protocol. 
Sengoku teaches wherein, in a first mode, the processing logic is configured to buffer (Fig. 17, 1706, Buffer; Paragraph 0114, storage 1706, 1726 may include a processor or computer readable medium that can be used to store data, configuration information, status, and/or software code or instructions.  The data may be stored in buffers that supply transmitter circuits and/or buffers that handle incoming data from receiver circuits), parse (Fig. 18, Parsing Signals) and process the information (Paragraph 0118, Based on the type of communication transaction involved, the CCIe-capable device 1722 may encode or decode data for transmission on both wires of the shared serial bus 430, with clock information embedded in sequences of symbols transmitted on the shared serial bus 430); and a second mode (Paragraph 0072, FIG. 6 illustrates example logic 620 and 640 for converting binary input data bits 510 into ternary transition numbers 512 when the least significant symbol in a stream of symbols is transmitted first). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the circuit to incorporate the teachings of Sengoku and include serial mode buffering and data parsing/processing for I2C serial communications.   
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of utilizing the commonly-used and well-known I2C protocol, thus implementing a fast and high-bandwidth communication protocol standard (See Sengoku: Paragraphs 0007 & 0008). 

Regarding claim 10, Tang in view of Sengoku teaches the circuit of claim 9. Tang further teaches wherein the peripheral circuit includes a voltage regulator (Paragraph 0038, Monitor device 200-(2) operates at one battery voltage higher than monitor device 200-(1).  For example, when one battery produces a voltage Vp, the first monitor device 200-(1) operates under the voltage range of 0-Vp… there will be a potential difference of Vp in the operation range between the neighboring two monitor devices.  Each monitor device needs some form of a potential level shifter or an isolator between the upper side monitor device and the lower side monitor device).

Regarding claim 11, Tang in view of Sengoku teaches the circuit of claim 10. Tang teaches wherein the peripheral circuit, in the second mode and in response to a first state of a first conductor of the serial bus, is configured to command a voltage output increase of the Paragraph 0037, A pulse duration between the rising and falling edges, or between the falling and rising edges, is selected to be one of 2T, 3T and 4T (T is a predetermined unit time).  When the pulse duration is 2T, the pulsating signal carries the binary information of "00", when the pulse duration is 3T, the pulsating signal carries the binary information of "01", and when the pulse duration is 4T, the pulsating signal carries the binary information of "10").

Regarding claim 12, Tang in view of Sengoku teaches the circuit of claim 11. Tang teaches wherein the peripheral circuit, in the second mode and in response to a first state of a second conductor of the serial bus, is configured to command a voltage output decrease of the voltage regulator (Paragraph 0037, COM 102 converts a binary signal supplied from MCU 101 through an interface 105, such as SPI interface, into a pulsating signal to be supplied to two-wire daisy chain communication system comprising a series connection of monitor devices 200-(1) to 200-(N), N being a positive integer greater than one.  The pulsating signal is formed by a rising edge and a falling edge with a varying interval or a varying pulse duration between the edges).

Regarding claim 13, Tang in view of Sengoku teaches the circuit of claim 9. Tang teaches wherein the processing logic, in the second mode and in response to a first conductor of the serial bus and a second conductor of the serial bus both having a first state (Paragraph 0040, when all the monitor devices 200-(1) to 200-(N) are in the communication ON state, the data sent from MCU 101 through COM 102 is applied to monitor device 200-(1), and serially transmitted to the next upper monitor device until the last monitor device 200-(N) receives the data), is configured to the first mode (Paragraph 0037, the two-wire interface means two wires Pos and Neg shown in FIG. 3C or 4C, used for transmitting binary signal at interface port DataL.  Here, the robust differential pair communication channel means a communication using a rising edge from low to high level and a falling edge from high to low level, so that the communication channel uses only two levels).
Tang does not explicitly teach the method including transitioning from the binary mode of the control circuit to the serial mode of the control circuit.
Sengoku the circuit is configured to transition the processing logic to the first mode (Paragraph 0012, Four signaling states may be defined for the two-wire serial bus.  Each digit of the ternary number may select a next symbol to be transmitted on the two-wire serial bus from one of three available symbols… Paragraph 0072, FIG. 6 illustrates example logic 620 and 640 for converting binary input data bits 510 into ternary transition numbers 512 when the least significant symbol in a stream of symbols is transmitted first). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the circuit to incorporate the teachings of Sengoku and include serial mode buffering and data parsing/processing for I2C serial communications.   
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of utilizing the commonly-used and well-known I2C protocol, thus implementing a fast and high-bandwidth communication protocol standard (See Sengoku: Paragraphs 0007 & 0008). 

Regarding claim 14, Tang in view of Sengoku teaches the circuit of claim 9. Tang does not teach transitioning from a first mode to a second mode in response to a change of memory location. 
Sengoku teaches the circuit including a memory (Paragraph 0112, transceiver 1714, 1734 may include storage used to maintain status configuration and to provide data buffers); and wherein the processing logic, in the first mode (Paragraph 0110, storage 1706, 1726 may include a processor or computer readable medium that can be used to store data, configuration information, status, and/or software code or instructions.  The data may be stored in buffers that supply transmitter circuits and/or buffers that handle incoming data from receiver circuits), is configured to change a memory location of the memory from a third state to a fourth state in response to a parsed command of the information (Paragraph 0114, storage 1706, 1726 may include a processor or computer readable medium that can be used to store data, configuration information, status, and/or software code or instructions.  The data may be stored in buffers that supply transmitter circuits and/or buffers that handle incoming data from receiver circuits); and wherein the processing logic and the peripheral circuit are configured to transition from the first mode to the second mode (Paragraph 0065, conversions between input binary data 510 and a sequence of ternary digits 512 representing a transition number and/or between transition numbers 532 and output data bits 530 are performed by converters 502 and 522… conversion from data bits 510 to transition numbers at a transmitter 500 and then from transition numbers to data bits 530 at a receiver 520) in response to the change of the memory location from the third state to the fourth state Paragraph 0114, data may be stored in buffers that supply transmitter circuits and/or buffers that handle incoming data from receiver circuits). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the circuit to incorporate the teachings of Sengoku and include serial mode buffering and data parsing/processing for I2C serial communications.   
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of utilizing the commonly-used and well-known I2C protocol, thus implementing a fast and high-bandwidth communication protocol standard (See Sengoku: Paragraphs 0007 & 0008). 

Regarding claim 15, Tang in view of Sengoku teaches the circuit of claim 14. Tang teaches wherein the processing logic, in the second mode and in response to a first conductor of the serial bus and a second conductor of the serial bus both having a first state (Paragraph 0037, the pulse duration is 2T, the pulsating signal carries the binary information of "00", when the pulse duration is 3T, the pulsating signal carries the binary information of "01", and when the pulse duration is 4T, the pulsating signal carries the binary information of "10").
Tang does not explicitly teach changing a memory location.
Sengoku teaches wherein the processing logic, in the second mode and in response to a first conductor of the serial bus and a second conductor of the serial bus both having a first state (Paragraph 0065, conversions between input binary data 510 and a sequence of ternary digits 512 representing a transition number and/or between transition numbers 532 and output data bits 530 are performed by converters 502 and 522), is configured to change the Paragraph 0114, data may be stored in buffers that supply transmitter circuits and/or buffers that handle incoming data from receiver circuits).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the circuit to incorporate the teachings of Sengoku and include serial mode buffering and data parsing/processing for I2C serial communications.   
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of utilizing the commonly-used and well-known I2C protocol, thus implementing a fast and high-bandwidth communication protocol standard (See Sengoku: Paragraphs 0007 & 0008). 

Regarding claim 16, Tang in view of Sengoku teaches the circuit of claim 15. Tang teaches the first mode (Paragraph 0040, when all the monitor devices 200-(1) to 200-(N) are in the communication ON state, the data sent from MCU 101 through COM 102 is applied to monitor device 200-(1), and serially transmitted to the next upper monitor device until the last monitor device 200-(N) receives the data) in response to the change from the fourth state to the third state (Paragraph 0037, the two-wire interface means two wires Pos and Neg shown in FIG. 3C or 4C, used for transmitting binary signal at interface port DataL.  Here, the robust differential pair communication channel means a communication using a rising edge from low to high level and a falling edge from high to low level, so that the communication channel uses only two levels).

Sengoku teaches wherein the processing logic and the peripheral circuit are configured to transition from the second mode to the first mode (Paragraph 0012, Four signaling states may be defined for the two-wire serial bus.  Each digit of the ternary number may select a next symbol to be transmitted on the two-wire serial bus from one of three available symbols… Paragraph 0072, FIG. 6 illustrates example logic 620 and 640 for converting binary input data bits 510 into ternary transition numbers 512 when the least significant symbol in a stream of symbols is transmitted first) in response to the change of the memory location from the fourth state to the third state (Paragraph 0112, transceiver 1714, 1734 may include storage used to maintain status configuration and to provide data buffers). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the circuit to incorporate the teachings of Sengoku and include serial mode buffering and data parsing/processing for I2C serial communications.   
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of utilizing the commonly-used and well-known I2C protocol, thus implementing a fast and high-bandwidth communication protocol standard (See Sengoku: Paragraphs 0007 & 0008). 

Regarding claim 17, Tang in view of Sengoku teaches the circuit of claim 9. Tang teaches wherein the peripheral circuit includes a parameter (Paragraph 0037, A pulse duration between the rising and falling edges, or between the falling and rising edges, is selected to be one of 2T, 3T and 4T (T is a predetermined unit time)); wherein the peripheral circuit, in the second mode and in response to a first state of a first conductor of the serial bus, is configured to increase a value of the parameter (Paragraph 0037, pulsating signal is formed by a rising edge and a falling edge with a varying interval or a varying pulse duration between the edges); and wherein the peripheral circuit, in the second mode and in response to a first state of a second conductor of the serial bus, is configured to decrease a value of the parameter (Paragraph 0037, When the pulse duration is 2T, the pulsating signal carries the binary information of "00", when the pulse duration is 3T, the pulsating signal carries the binary information of "01").

Regarding claim 18, Tang in view of Sengoku teaches the circuit of claim 17. Tang teaches wherein the parameter is a voltage setpoint (Paragraph 0037, the two-wire interface means two wires Pos and Neg shown in FIG. 3C or 4C, used for transmitting binary signal at interface port DataL.  Here, the robust differential pair communication channel means a communication using a rising edge from low to high level and a falling edge from high to low level) of a voltage regulator (Paragraph 0041, Each of the monitor devices receives its power from the corresponding connected battery 300).

Regarding claim 19, Tang in view of Sengoku teaches the circuit of claim 17. Tang teaches wherein the parameter is a count value of a counter circuit (Paragraph 0046, signal detector 500 monitors the lower interface port (DataL) 201 and detects a predetermined data of a special code during the shutdown period, i.e., the communication OFF status.  The predetermined data of special code is a consecutive 15 pulses).

Regarding claim 20, Tang in view of Sengoku teaches the circuit of claim 17. Tang teaches wherein the parameter is a timer preset value of a timer circuit (Paragraph 0037, A pulse duration between the rising and falling edges, or between the falling and rising edges, is selected to be one of 2T, 3T and 4T (T is a predetermined unit time)).

Regarding claim 21, Tang in view of Sengoku teaches the circuit of claim 17. Tang teaches wherein a width of a pulse in the first state of either the first conductor or the second conductor determines a magnitude of change of the value of the parameter (Paragraph 0037, When the pulse duration is 2T, the pulsating signal carries the binary information of "00", when the pulse duration is 3T, the pulsating signal carries the binary information of "01", and when the pulse duration is 4T, the pulsating signal carries the binary information of "10").  

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US PGPUB 2016/0371157 to Mishra discloses a two-wire bus (See Figure 2A) capable of performing binary data communications (See Paragraph 0043). 

US PGPUB 2017/0109305 to Liu discloses binary pulse data transmission in an I2C bus system (See Paragraph 0024).

US Patent 8,667,194 to Dybsetter discloses a two-wire interface with data transmission of consecutive bits indicating a binary value (See Col. 3, Lines 40-45).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY Z WANG whose telephone number is (571)270-1716. The examiner can normally be reached 9 am - 3 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/H.Z.W./Examiner, Art Unit 2184                                                                                                                                                                                                        

/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184